On January 14, 2011, respondent, Edward Jerry Nagorny, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R.V(9)(D) and with its order, dated December 4, 2008, in which the court reinstated respondent and placed him on a two-year monitored probation.
On consideration thereof, it is ordered by this court that the probation of respondent, Edward Jerry Nagorny, Attorney Registration No. 0043882, last known business address in Seven Hills, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.